                                                                              p             L             IHi
                    IN THE UNITED STATES DISTRICT COURT                        p
                    FOR THE EASTERN DISTRICT OF VIRGINIA                             FEB 2 6 2020         U
                                      Richmond Division
                                                                                 CLERK, U.S. DISTRICT COURT
                                                                                       RICHMOND. VA
CLAUDE OWEN WILSON,

       Plaintiff,
V.                                                  Civil Action No. 3:20CV15-HEH


MICHAEL McGINTY,

       Defendant.


                                MEMORANDUM OPINION
                    (Dismissing Civil Rights Action Without Prejudice)

       By Memorandum Order entered on January 14, 2020, the Court conditionally

docketed Plaintiffs action. The Court directed Plaintiff to return his informa pauperis

affidavit and affirm his intention to pay the full filing fee by signing and returning a consent

to the collection of fees form. The Court warned Plaintiff that a failure to comply with either

of the above directives within thirty (30) days of the date of entry thereof would result in

summary dismissal ofthe action.

       Plaintiff has not complied with the order ofthis Court. Plaintifffailed to return the in

forma pauperis affidavit and a consent to collection of fees form. As a result, he does not

qualify for informa pauperis status. Furthermore, he has not paid the statutory filing fee for

the instant action. See 28 U.S.C. § 1914(a). Such conduct demonstrates a willful failure to

prosecute. See Fed. R. Civ. P. 41(b). Accordingly, this action will be dismissed without

prejudice.

        An appropriate Order shall issue.
                                     lue.         ^

                                                               /si
                                     HENRY E. HUDSON
Date:fLl 2.C^t>to                    SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
